Citation Nr: 1758445	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 2, including as claimed as due to herbicide exposure.

2. Entitlement to service connection for coronary artery disease (ischemic heart disease), including as claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michel C. Daisley, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from February 10, 1971 through July 29, 1974, including on active duty at the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, from May 20, 1973 to May 19, 1974 (217 days).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Paul M. Goodson, Esq. as his power of attorney (POA) in October 2012.  In May 2017, the Veteran provided another POA and filed a new VA Form 21-22, appointing Michel C. Daisley, Esq., as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631 (f)(1) (2017).  The Board recognizes this change in representation.  Furthermore, Michel C. Daisley represented the Veteran at the Veteran's May 2017 Board videoconference hearing before the undersigned Veterans Law Judge.

As just stated, a Board videoconference hearing was held for the claims on appeal on May 2017.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran contends that his diabetes mellitus, type 2, and coronary heart disease, are caused by his having been exposed to herbicides when he was serving on active duty at the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand, between May 20, 1973 and May 19, 1974, and for an unverified period of service of 30 days at the RTAFB in Udorn, Thailand.  Specifically, in statements and at his videoconference hearing, the Veteran contends that he was exposed to herbicides while on active duty service because: 1) he was temporarily on security patrol and therefore working at the perimeter of the RTAFB in Nakhon Phanom, 2) he served as an Automatic Flight Control Systems Specialist and was at the perimeters of the RTAFB in Nakhon Phanom and at the RTAFB in Udorn, on a weekly basis, "swinging compasses," or in other words, moving planes to the perimeters of the bases in order to recalibrate the planes' compasses, and 3) he was near planes that had dust created by herbicides.  See May 2017 Board Videoconference Hearing Transcript.  Based on a review of the record, however, and although further delay is regrettable, the Board finds that remand is warranted for additional development of the claims on appeal.  

First, the Veteran's service records on file do not support that he was temporarily on security patrol at the perimeter of the RTAFB in Nakhon Phanom for a short period of time as the Veteran contended at his Board videoconference hearing.  Thus, upon remand, the RO should develop this contention and verify whether the Veteran was temporarily on security patrol at the perimeter of the RTAFB in Nakhon Phanom for any period of time during his active duty service at the RTAFB in Nakhon Phanom.

Second, the Veteran's service records on file do not show that he served any period of service at the RTAFB in Udorn, Thailand (or at any other RTAFB other than the one in Nakhon Phanom).  Therefore, the RO should develop this contention and verify whether he was an Automatic Flight Control Systems Specialist serving at the perimeter of the RTAFB in Udorn (or any at other RTAFB other than the one in Nakhon Phanom), and if so, when.

Third, a review of the Veteran's personnel record confirms that the Veteran was officially an Automatic Flight Control Systems Specialist stationed the RTAFB in Nakhon Phanom from May 20, 1974 to May 19, 1974.  While the Board acknowledges the August 2012 Joint Services Records Research Center (JSRRC) report, which states in part: 

after reviewing the data, we were unable to document or verify that [the Veteran] was exposed to Agent Orange while serving at Nakhon Phanom RTAFB, Thailand, or that his duties required him to be on or near the perimeter of the base.  Also, the data does not report on [the Veteran's] or the unit's proximity to the base perimeter 

the Board finds that the RO's duty to assist requires further verifying whether the Veteran's specific description of the place where he recalibrated the compass of planes (that he gave at his Board videoconference hearing) was actually located near or on the perimeter fence of the RTAFB in Nakhon Phanom.  See Correspondence received on March 2012.  This is because the JSRRC was produced prior to the Veteran's May 2017 Board Videoconference Hearing, at which he reported a more specific description of the place where he recaliabrated the compass of planes.  

The Veteran's specific description of the place where he recalibrated the compass of planes that is documented in a portion of the Board hearing transcript provides as follows:

Q.  Can you tell Judge White the story you told me -- excuse me -- the other day in the office, in terms of where they took you to do this, and then how you got from where you were, you know, basically stationed, where your bed was, if you will, out to where you actually did your work, what was that process like?

A.  They would come pick you up in a step van and put your equipment and stuff in there, too, and drive you out to the pad, to swing the compass.  And then when you got through, you'd call 'em and they'd come back and get you.

Q.  How long did that take you to drive out there?

A.  Five or 10 minutes.

Q.  And that's near the perimeter?

A.  Yeah, they had to get away everything, you had to get away from the planes on the flight line and the hangars and everything, because you couldn't be around any metal buildings.

Q.  How did they demarc [sic] the perimeter, how did you know you were at the perimeter?

A.  Well, you were right there at the edge of the jungle, I guess that's what I'd call the perimeter.  I just called it the edge of the jungle when I was there, because you were right there at the edge.  But you're just away from everything because you couldn't be close, you know, you'd go across the flight line on up toward the jungle area out there, and that's where they have a little cement pad out there, they'd park the plane, so that way you'd be isolated from everything, so you wouldn't get any interference.  

Q.  So, we were in my conference room the other day and I asked you how close you were to the edge, and I pointed to some trees across the street.  And do you remember your answer to me when I said?

A.  Yeah, right there at them trees, as close.

Q.  Right.  Well actually, the telephone pole was across was across the street, the trees were in my office yard.

A.  Yeah, and you're at the edge.

Q.  Right, and so we're looking at 50 to 100 feet, you know, from the jungle?
A.  Yes.

Q.  But to answer Judge White's question, in terms of knowing you were right there at the perimeter, close to the jungle, can you describe the foliage of where the base was and then the foliage where the jungle began, and the contrast between those two?

A.  Well, you'd have like the flight line, you can see my hand, the flight line would be like right here and then you'd be out here, and then you'd have a little bit like higher grass, a little bit right there, then you'd see the trees and the jungle right there.  I mean, it wouldn't be that far away from here but you could see, I mean, you just out there at the edge, that's all I can tell you.  I mean, the trees, the big tall jungle trees and all that stuff, you could see 'em right there, so.

Q.  How thick was the foliage in the jungle versus where you were?

A.  Oh, you could see through the trees.

Q.  Okay, that's the point I was trying to make, that it was, you know, once you got to the edge of the jungle, it was - 

A.  You can't see -

Q.  You can't see beyond that?

A.  That's why they had a little bit of grassy area there so you could see something if it came out of the trees.

Q.  And I'm no expert on Agent Orange but as I understand it, it did exactly what it was designed to do, which is just to take that thick lush fertile foliage and just obliterate it.  And so when it  was dropped on a particular edge, right there on the perimeter, that's what it did, and it obliterated things, and that's exactly were Sergeant White [sic] spent most of his time doing the calibration.  

May 2017 Board videoconference hearing, pp. 6-9 (emphasis added).  

Thus, on remand, the RO should make efforts to verify whether the Veteran's description of the place where he recalibrated the compass of planes (provided at his Board hearing) was actually located near or on the perimeter fence of the RTAFB in Nakhon Phanom in 1973 and/or 1974.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  



Finally, at the May 2017 Board videoconference hearing, the Veteran and his spouse also asserted that the Veteran was exposed to dust created by herbicides that were on the planes that he encountered (see May 2017 Board videoconference Hearing Transcript); however, the Board finds that this contention has yet to be fully developed by the RO.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate steps to verify whether the Veteran was temporarily on security patrol at the perimeter of the RTAFB in Nakhon Phanom for any period of time during his active duty service in Nakhon Phanom.

2. Take all appropriate steps to verify whether the Veteran was an Automatic Flight Control Systems Specialist serving at the perimeter of the RTAFB in Udorn (or any other RTAFB other than the one in Nakhon Phanom), and if so, when.

3. Take all appropriate steps to verify whether the Veteran's description of the place where he recalibrated the compass of planes (provided at his Board hearing) was actually located near or on the perimeter fence of the RTAFB in Nakhon Phanom in 1973 and/or 1974.  For this step, refer specifically to the excerpt of the Veteran's hearing transcript that is reproduced above, which refers to PAD near the perimeter. 

4. Take all appropriate steps to verify whether (and if so, when) herbicides (both tactical and non-tactical) were used at (including on the perimeters of) the RTAFB in Nakhon Phanom (and the RTAFB in Udorn or any other RTAFB other than the one in Nakhon Phanom if his service there can be verified).  

5. Take all appropriate steps to develop the Veteran's assertion that he was exposed to dust created by herbicides that were on the planes that he encountered at the RTAFB in Nakhon Phanom in 1973 and/or 1974.  See May 2017 Board videoconference Hearing Transcript.

6. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




